Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application is a national stage entry of PCT/FR2019/050840, filled on 04/10/2019. This application claims foreign priority to FR 1853224, filed on 04/12/2018 in France.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 9, and subsequent species of the composition ES in claim 2 among claims 1 and 2, in the reply filed on 01/24/2022, is acknowledge.  
The traversal is on the ground(s) that 37 CFR 1.475(b) expressly permits combination of claim categories. This is not found persuasive because, as stated in the restriction requirement dated 11/24/2021, the unity of invention is lacking because the special technical feature in all groups is taught in prior art US 4,363,815.
Upon reconsideration the species election requirement is withdrawn by the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3 and 9 will presently be examined to the extent they read on the elected subject matter of record.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Q2 is recited in claim 1 under formula (I) and Vd, however, there is no Q2 in formula (I).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al. (CN 104434740 A) in view of Mikhajlovna et al. (RU 2418549 C1).
Sun et al. teach a Fructus Arctii extract solution prepared by thinly slice fresh burdock root, heating at 80-100 °C and extracts 3 times with water (claim 4) for aging prevention, making skin beautiful, reparation acne skin, and reducing the generation of acne (paragraph 14).
Sun et al. do not teach the extract solution comprising propylene glycol (the claimed 1,2-propandiol).
This deficiency is cured by Mikhajlovna et al. who teach burdock root being extracted by propylene glycol and 50:50 propylene glycol and water (table 5 and 6) and Schumann who teaches burdock root extraction with water or propylene glycol in preparations for external application to human skin (abstract and paragraph 183).

According to the instant specification, the claimed the component b) is the result of extracting burdock root with 70:30 propylene glycol and water (A1 preparation on page 25-26). Although Sun et al. in view of Mikhajlovna et al. do not teach the exact same extracting solvent, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties of as extracting solvent of burdock root. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Although Sun et al. are silent about the purity of the burdock root extract, i.e., expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid ≥ 200 mg/g, mere purity of quinic acid derivatives, does not render the product unobvious. Please refer to MPEP 2144.04 VII.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boeglin et al. (WO 2018/078010 A1) in view of Herrman et al. (US 2012/0195870 A1).
Boeglin et al. teach pharmaceutical composition in form of solution, etc., comprising pharmaceutical acceptable excipients and 0.1-2% by weight of at least one polysubstituted quinic acid derivatives 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 with R being C2 alkyl group, said group being able to be substituted or unsubstituted and Q1, Q3, Q4, and Q5 each representing, independently of one another, a hydrogen atom or a group selected from caffeoyl, maloyl, caffeoylmaloyl and maloylcaffeoyl groups, with the proviso that at least one of these radicals is not a hydrogen atom, and the position isomers (abstract and page 12, line 9-15, and page 30, line 11-28) and exemplified the three ES components in the instant claim 2 in table 3: 6th compound being the 1st ES component, 5th compound being the 2nd ES component, and 5th compound being the 3rd ES component by switching the substitutions of Q1, Q3, and Q4: Q1 being caffeoyl, Q3 being H, and Q4 being caffeoylmaloyl. 
Since molecular weights (MW) of 6th compound and 5th compound are the same as the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid, the weight of mixture of  6th compound and two 5th compounds expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1 g/g.

This deficiency is cured by Herrman et al. who teach cosmetic, dermatological or pharmaceutical preparations compositions comprising locust tree wood or heartwood extracts as anti-cellulite active substances (abstract), Arctium lappa fruit extract (paragraph 184), 40-70% by weight of polyhydric alcohol such as 1,2-propanediol and 15-60% by weight of water (paragraph 103-106 and 111) and exemplified a composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water in paragraph 214.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Boeglin et al. and Herrman et al. to specify the pharmaceutical acceptable excipients in the composition taught by Boeglin et al. being 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaspard et al. (US 2019/0223481 A1, US effective filing date of provisional application 62/569,279, 10/06/2017) in view of Herrman et al. (US 2012/0195870 A1).

With MW of tetra-caffeolyquinic acid being 840, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of tetra-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 0.945 g/g (794/840=0.945).
With MW of tri-caffeolyquinic acid being 678, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of tri-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.171 g/g (749/678=1.171).
With MW of di-caffeolyquinic acid being 516, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of di-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.539 g/g (794/516=1.539).
With MW of mono-caffeolyquinic acid being 354, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of mono-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 2.242 g/g (794/354=2.242).
Gaspard et al. do not teach the excipients being the claimed propylene glycol and water and their weight percentages.
This deficiency is cured by Herrman et al. whose teachings are discussed above and applied in the same manner.
. 

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (Comparative Analysis of Caffeoylquinic Acids and Lignans in Roots and Seeds among Various Burdock (Arctium lappa) Genotypes with High Antioxidant Activity, https://pubs.acs.org/doi/pdf/10.1021/jf2050697) in view of Forbes et al. (US 2016/0228394 A1) and Herrman et al. (US 2012/0195870 A1).
Liu et al. teach caffeoylquinic acids in roots and seeds among burdock for in vitro and in vivo anticancer, antioxidant, antibacterial, antiviral, anti-inflammatory, and immunosuppressive activities (abstract, the paragraphs under “Introduction”) including 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(figure 2).
Since MW of caffeoylquinic acids with three caffeol groups and one maloyl group have the same the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid, the weight of caffeoylquinic acids with three caffeol groups and one maloyl group expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1 g/g.
Liu et al. do not specify caffeoylquinic acids being in a pharmaceutical composition comprising the claimed propylene glycol and water as excipients and their weight percentages and the weight percentage of caffeoylquinic acids. 
This deficiency is cured by Forbes et al. who teach a composition for disorders and diseases involving cell, tissue or organ stress caused by an inflammatory process comprising a conjugate of quinic acid with at least one molecule of caffeic acid, or a derivative, isomer or salt thereof (abstract) including a dicaffeoylquinic acid and/or a 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Liu et al., Forbes et al., and Herrman et al. to incorporate 0.1% by weight of therapeutic caffeoylquinic acids taught by Liu et al. into pharmaceutical composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 0.1% by weight of therapeutic caffeoylquinic acids, 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forbes et al. (US 2016/0228394 A1) in view of Herrman et al. (US 2012/0195870 A1).
Forbes et al.’s teachings are discussed above and applied in the same manner.
With MW of tri-caffeolyquinic acid is 678, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 794, the weight of tri-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.171 g/g (749/678=1.171).

Forbes et al. do not specify the pharmaceutically acceptable carrier being propylene glycol and water with the claimed weight percentages. 
This deficiency is cured by Herrman et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Forbes et al. and Herrman et al. to specify the pharmaceutical acceptable excipients in the composition taught by Forbes et al. being 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of copending Application No. 17/046,533. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-3 and 9 recite a composition (C1) comprising, per 100% of weight: 
a) 60.0-75.0% by weight of an organic solvent (OS1) chosen from 1,2-propanediol, etc., 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 in which Q1, Q3, Q4, and Q5 represent, independently of one another, -OH or one of its salts a salt (i) caffeoyl radical; (ii) maloyl radical; (iii) caffeoylmaloyl radical; (iv) maloylcaffeoyl radical; wherein at least one of Q1, Q3, Q4, and Q5 radicals represents neither the --OH radical nor a salt of the --OH radical, and 
c) 20.0-35.0% by weight of water.
The 17/046,533 application claims 1-4 recite the same composition for preventing or slowing down the appearance of unsightly signs linked to the presence of excess sebum on the skin and/or the scalp of human beings. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 17/046,538. Although the patent and instant claims are not 
The 17/046,538 application claims 1-3 recite the same composition for preventing or slowing the appearance of the unesthetic signs associated with inflammation of the skin and/or scalp in human beings, or else to eliminate them. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612